DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/132,668, filed 12/23/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-233091, filed on 12/24/2019. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuoka (KR20190047104A) in view of Hiroaki (JP4935123B2) (refer to enclosed translations for citations).
Regarding claim 1,
Yasuoka teaches a sealant film for a battery packaging material [005], comprising:
a multi-layer material ([013], “multilayer film”);
composed of a first film layer [013];
in which one surface thereof serves as a surface of an innermost layer of a battery packaging material ([013], “outer layers”);
and another film layer composed of one or more layers laminated on the other surface of the first non-stretched film layer ([013], “intermediate layer”), 
wherein the first film layer comprises: a random copolymer containing a monomer other than propylene and propylene as a copolymerization component ([019], “ethylene”); 
a homopolymer of propylene [019], “homopolypropylene”); 
and a lubricant [019], 
wherein a content rate of the homopolymer to a total amount of the random copolymer and the homopolymer is 0 wt% to 30 wt% ([038], “0-30 wt%”), which overlaps with, and thus obviates, the claimed range of 5-30 wt%.  Selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); MPEP § 2144.05.I.
However, Yasuoka fails to teach the film being non-stretched. Hiroaki teaches a non-stretched sealant film for battery packaging material because it lowers the bag breaking rate during processes involving high temperatures ([047], “unstretched”).  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the non-stretched aspect of Hiroaki with the sealant film of Yasuoka in order to lower the bag breaking rate and improve the performance of the battery. 
Regarding claim 2,
Modified Yasuoka teaches the sealant film for a battery packaging material, as recited in claim 1 (see elements of claim 1 above), wherein a lubricant concentration in the first non-stretched film layer is 100 ppm to 3,000 ppm [011], which overlaps with, and thus obviates, the claimed range of 200 to 3,000 ppm.  Selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); MPEP § 2144.05.I.
Regarding claim 3,
Mpdified Yasuoka teaches the sealant film for a battery packaging material, as recited in claim 1 (see elements of claim 1 above), wherein the another non-stretched film layer laminated on the other surface of the first non-stretched film layer is a layer composed of a block copolymer containing a monomer other than propylene and propylene as a copolymerization component ([019], “block copolymer…ethylene and butene”).
Regarding claim 4,
Modified Yasuoka teaches the sealant film for a battery packaging material, as claimed in claim 3 (see elements of claim 3 above), wherein the another non-stretched film layer comprises a block copolymer containing a monomer other than propylene and propylene as a copolymerization component (see elements of claim 3 above), and wherein a lubricant concentration in the another non-stretched film layer is 100 ppm to 5,000 ppm ([19], “100 ~ 5000ppm”), which overlaps, and thus obviates, the claimed range of 500-5,000 ppm.
Regarding claim 5,
Modified Yasuoka teaches the sealant film for a battery packaging material, as recited in claim 1 (see elements of claim 1 above), wherein the non-stretched film layer of the battery packaging material bonded to the metal foil layer is a layer comprising a random copolymer containing a monomer other than propylene and propylene as a copolymerization component ([040], “aluminum”; see elements of claim 3 above).
Regarding claim 6,
Modified Yasuoka teaches the sealant film for a battery packaging material, as recited in claim 1 (see elements of claim claim 1 above), wherein the multi-layer material is a three-layer structure in which a third non-stretched film is laminated on the other surface of the first non-stretched film layer via a second non- stretched film layer as an intermediate layer [022-023], wherein the second non-stretched film layer is a layer comprising a block copolymer containing a monomer other than propylene and propylene as a copolymerization component (see elements of claim 4 above), and wherein the third non-stretched film layer is a layer comprising a random copolymer containing a monomer other than propylene and propylene as copolymerization component ([024], “polyethylene”).
Regarding claim 7,
Modified Yasuoka teaches a battery packaging material [013], comprising: a heat resistant resin layer [040-042], “resin… selected depending on… low temperature impact resistance”; [053], “sealing strength… at 200 deg. C”; the sealant film for a battery packaging material as recited in claim 1 (see elements of claim 1 above); and a metal foil layer disposed between the heat resistant resin layer and the sealant film [040].
Regarding claim 8,
Modified Yasuoka teaches the battery packaging material as recited in claim 7 (see elements of claim 7 above), wherein, after aging, an oozed amount of a lubricant present on a surface of the first non- stretched film layer of the sealant film for a battery packaging material is .3 to 2 g/cm2 [054], which overlaps, and thus obviates, the claimed range of 0.2 µg/cm2 g/cm2 to 1.0 µg/cm2. Selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); MPEP § 2144.05.I.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728             

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728